Case 7:18-cr-00291-VB Document 336 Filed 06/11/21 Page 1of1
Case 7:18-cr-00291-VB Document 335 Filed 06/10/21. Page 1 of 1

Green & Willstatter

ATTORNEYS AT LAW
200 MAMARONECK AVENUE
SUITE 605
WHITE PLAINS, NEW YORK 10607

     
 

THEODORE S. GREEN (914) 948-5656
RICHARD D. WILLSTATTER FAX (914) 948-8730

   

APPLICATION GRANT&D
SO ORDERED:
VAN ar. ee ae
Vincent L. 1 / ; tt, U.S.D.J.
3 ie

Dated:
White Plains, NY

Reply dre £fulr

June 10, 2021

Hon. Vincent L. Briccetti
United States District Court

300 Quarropas Street

White Plains, New York 10801

 
 

 

re: United States v. Jesus Gonzales
18-cr-291 (VB)

Dear Judge Briccetti:

This letter is an application to extend the time for filing a reply mer >in. connection
with Mr. Gonzalez’ pending 28 U.S.C. § 2255 motion, by one vee ne 21, 2021

The Court had appointed undersigned counsel after Mr. Gonzalé a pro se 2255
motion, and directed that a counseled reply memorandum be filed by June 14, 2021.

The extension is requested in order to have sufficient time to respond to the government’s
33-page opposition memorandum and also because, as part of my preparation of the reply, I need to
have an attorney-client phone conference with Mr. Gonzalez. He is in custody at FCI Safford in
Arizona and the facility will not be able to arrange a call this week. We are planning to have the

conference on June 14.
The government, by AUSA Olga Zverovich, consents to this application.

Very truly yours,

/s/ Theodore S. Green
Theodore S. Green

cc: All counsel (by ECF)

       
 
 
